Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 22, 2003, as amended August 21, 2003, convicting defendant, after a jury trial, of burglary in the first degree (two counts), assault in the first degree, stalking in the first degree and aggravated criminal contempt, and sentencing him to concurrent terms of 15 years (three terms), 5 years and IV2 to 4V2 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Moreover, we find the evidence to be overwhelming. There was a wealth of circumstantial evidence permitting no reasonable inference except that defendant, while masked, attacked his estranged wife. There is no basis for disturbing the jury’s determinations concerning credibility.
Even if we were to find that alibi notice was not required for defendant’s proposed witnesses (see People v Cuevas, 67 AD2d 219 [1979]), we would find the error in precluding these witnesses for lack of notice to be harmless because it is clear that the witness identified as “Kathy” could not support defendant’s alibi, and that the other witness’s testimony was of dubious value given the time he is alleged to have seen defendant before the crime. In addition, defendant was permitted to call another alibi witness, and there was overwhelming evidence of his guilt. Defendant’s remaining contentions, including his constitutional claims (see People v Brown, 306 AD2d 12 [2003], Iv denied 100 NY2d 592 [2003]), are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
*320We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.